Citation Nr: 1524518	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-28 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected hypertension, prior to April 19, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected hypertension, since April 19, 2011.

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected hypertensive heart disease, prior to May 24, 2011.

4.  Entitlement to an evaluation in excess of 60 percent for service-connected hypertensive heart disease, since May 24, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to August 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  Prior to April 19, 2011, the Veteran's service-connected hypertension was manifested by diastolic pressure that was predominately 100 or more and required continuous medication for control.

2.  Since April 19, 2011, the Veteran's service-connected hypertension has been manifested by diastolic pressure that was predominately 110 or more.  

3.  Prior to May 24, 2011, the Veteran's service-connected hypertensive heart disease was manifested primarily by an estimated workload of 7 to 9 METs resulting in frequent dizziness; an LVEF of 81 percent; and mild left ventricular hypertrophy severe left atrial enlargement by volume measurement, and mild mitral regurgitation seen on the May 2010 echocardiogram.

4.  Since May 24, 2011, the Veteran's service-connected hypertensive heart disease has been manifested primarily by an estimated workload of 3 to 5 METs resulting in constant shortness of breath, fatigue, chest pain, and dizziness; an estimated workload of 7 to 10 METs resulting in a history of chest pains and as episodes of shortness of breath with chest tightness; LVEF testing ranging from 60 to 80 percent; and evidence of cardiac hypertrophy and cardiac dilatation seen on the June 2011 echocardiogram. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for hypertension, prior to April 19, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7101 (2014).

2.  The criteria for an valuation in excess of 20 percent for hypertension, since April 19, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for an initial evaluation in excess of 30 percent for hypertensive heart disease, prior to May 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7007 (2014).

4.  The criteria for an evaluation in excess of 60 percent for hypertensive heart disease, since May 24, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7007 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2011 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In May 2010, June 2011, and August 2014, the Veteran was provided with VA examinations to determine the severity of his service-connected hypertension and hypertensive heart disease.  All three VA examiners conducted a thorough review of the relevant medical records, interviewed and examined the Veteran, and provided well-supported medical opinions addressing the symptomatology and severity of the Veteran's service-connected hypertension and hypertensive heart disease.  Moreover, these VA examiners noted and addressed the functional impact of the Veteran's heart disorders upon ordinary conditions of daily life and work.  Accordingly, the Board finds that these VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

While the Veteran initially requested a Board videoconference hearing at the RO in his October 2012 substantive appeal, VA Form 9, he subsequently withdrew this request through a statement received by the RO in July 2013.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2014).

There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluations

The Veteran is seeking increased initial disability evaluations for his service-connected hypertension and hypertensive heart disease.  Essentially, he contends that his service-connected hypertension warrants an evaluation in excess of 10 percent prior to April 19, 2011, and an evaluation in excess of 20 percent thereafter.  He also claims that his service-connected hypertensive heart disease warrants an evaluation in excess of 30 percent prior to May 24, 2011, and an evaluation in excess of 60 percent thereafter.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is used primarily as a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

In its October 2010 rating decision, the RO granted service connection for hypertension and assigned an initial 10 percent disability rating, effective May 16, 2007.  The RO also granted service connection for hypertensive heart disease and assigned an initial 30 percent disability rating, effective March 28, 2010.  

In August 2011, the RO issued another rating decision which continued the initial 10 percent disability rating for the Veteran's service-connected hypertension from May 16, 2007 to April 18, 2011, and increased the rating to 20 percent beginning April 19, 2011.  Likewise, the RO continued the initial 30 percent disability rating for the Veteran's service-connected hypertensive heart disease from March 28, 2010 to May 23, 2011, and increased the rating to 60 percent beginning May 24, 2011.  

As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, these initial rating assignments are not considered to have resolved the Veteran's hypertension and hypertensive heart disease claims.  Thus, these issues remain on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's service-connected hypertension is rated under the criteria of Diagnostic Code 7101.  See 38 C.F.R. § 4.104 (2014).  Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  Id.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  Id. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  The term "hypertension" means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Furthermore, hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3).

The Veteran's hypertensive heart disease is rated under the criteria of Diagnostic Code 7007.  See 38 C.F.R. § 4.104.  Under Diagnostic Code 7007, a 30 percent evaluation is warranted when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7007.  A 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.  A 100 percent evaluation is warranted for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

Most of diagnostic codes used to evaluate diseases of the heart have nearly identical rating criteria.  See 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7000-7007, 7011, 7015-7020.  When evaluating cardiovascular disorders under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100(a) (2014).  METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100(b) (2014).  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100(c) (2014).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, so contraindicated, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2).

As an initial matter, the medical evidence of record shows ongoing treatment for elevated blood pressure since May 2007.  The Veteran's blood pressure was measured on numerous occasions throughout the appeal period.  The following readings were obtained prior to April 19, 2011: 165/104, 157/100, 155/105, 179/105, 184/108, 203/128, 177/111, 202/116, and 205/127 in May 2007; 155/88 in July 2007; 159/105 in October 2007; 152/95, 136/83, and 150/102 in June 2008; 162/90 in May 2009; 128/79 in July 2009; 131/85, 151/89, and 124/84 in October 2009; 148/98 and 148/93 in December 2009; 132/82 in February 2010; 170/106, 162/102, and 172/106 in March 2010; 125/69 and 132/76 in May 2010; 136/66 and 122/68 in June 2010, 125/88 and 132/87 in July 2010; and 141/80 in March 2011.  The following readings were obtained on April 19, 2011: 200/116, 200/112, and 202/112.  The following readings were obtained since April 19, 2011: 135/83 and 156/101 in May 2011; 180/110, 192/122, 190/110, and 169/103 in June 2011; 160/99 and 151/103 in July 2011; 157/100 in September 2011; 162/100 and 160/94 in February 2012; 170/100, 161/106, and 168/105 in March 2012; 173/100 and 163/97 in April 2012; 153/83 in June 2012; 135/89 in January 2013; 140/83 in March 2013; 182/122 and 181/119 in January 2014; 161/100 and 167/114 in February 2014; and 190/122, 191/120, and 200/122 in August 2014.  As indicated by these measurements, the diastolic pressure readings ranged from a low of 66 to a high of 128. 

The Veteran also underwent several comprehensive cardiac evaluations during the course of the appeal.  At his May 2010 VA cardiac evaluation, the Veteran reported having a history of high blood pressure since 1981.  He reported that his symptoms included frequent dizziness.  The VA examiner noted that the Veteran's pulse was 74 beats per minute.  His blood pressure readings were 170/106, 162/102, and 172/106.  The examiner noted that because of the Veteran's medication regimen, additional blood pressure readings on separate days were not obtained.  The examiner found normal first (S1) and second (S2) heart sounds; no third (S3) and fourth (S4) heart sounds; regular heart rate and rhythm; no heaves or thrills; and no murmurs or gallops.  An electrocardiogram (EKG) showed non-specific sinus arrhythmia with no-specific ST and T wave changes.  Chest x-rays showed an uncoiling of the aorta, small oval density overlaying the anterior end of the seventh rib on the right which could be a bone island.  However, the examiner noted that a small nodule in the lung was difficulty to rule out.  After reviewing the relevant medical evidence from the claims file and performing a physical examination of the Veteran, the examiner provided a diagnosis of hypertension.  Moreover, an echocardiogram revealed normal bi-ventricular systolic function with a LVEF of 81 percent, mild left ventricular hypertrophy, severe left atrial enlargement by volume measurement, and mild mitral regurgitation.  The examiner indicated that the results were clinically significant for a cardiac condition and that the recurrent cardiac condition was secondary to the diagnosed hypertension.  The examiner estimated a METs level greater than 7 but not greater than 9 for the current cardiac condition and listed the METs level activities as swimming-crawl stroke and climbing stairs at a moderate speed.  The examiner stated that there was evidence of left atrial enlargement and hypertensive heart disease based on the uncoiling of the aorta as seen on the Veteran's chest x-ray.  The examiner stated that frequent dizziness which resulted from these conditions would affect the Veteran's usual occupation and daily activities.

In April 2011, the Veteran was evaluated for chronic urethritis.  During that examination, his pulse was measured at 72 beats per minute and his blood pressure readings were 200/116, 200/112, and 202/112.  The examiner found normal S1 and S2 heart sounds; no S3 and S4 heart sounds; regular heart rate and rhythm; no heaves or thrills; and no murmurs or gallops.  Based on these findings, it was recommended that he seek follow-up treatment with his primary care physician because of his higher than normal blood pressure readings. 

In June 2011, the Veteran presented for another cardiac evaluation.  During the examination, he reported having a history of uncontrolled high blood pressure and rheumatic heart disease since 1984.  He also reported that his heart condition resulted in constant shortness of breath, fatigue, chest pain, and dizziness.  He denied having any congestive heart failure, heart valve replacement, a coronary bypass, an angioplasty, a cardiac transplant, a cardia pacemaker implant, an automatic implantable cardioverter defibrillator, and a myocardial infarction.  He indicated that he was taking three medications to control his high blood pressure.  The VA examiner noted that there was no history of angina, dizziness, and syncope attacks.  

The June 2011 physical examination of the Veteran revealed that the Veteran's pulse was 96 beats per minute and his blood pressure readings were 180/110, 192/122, and 190/110.  The examiner noted that because of the Veteran's medication regimen, additional blood pressure readings on separate days were not obtained.  The examiner indicated that the size of the Veteran's heart was normal which was determined by "PMI at 5th ICS LMCL."  The examiner found normal S1 and S2 heart sounds; no S3 and S4 heart sounds; regular heart rate and rhythm; no heaves or thrills; and no murmurs or gallops.  The examiner noted that examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  Chest x-rays revealed results within normal limits.  An EKG showed normal sinus rhythm with non-specific ST and T wave changes and no other findings.  The examiner noted that a stress test was not performed because such tests were medically contraindicated because of the Veteran's elevated blood pressure.  Echocardiogram results were normal bi-ventricular systolic function; LVEF of 81 percent; mild left ventricular hypertrophy; severe left atrial enlargement; mild mitral regurgitation.  The examiner noted that the Veteran's estimated METs level was greater than 3 but not greater than 5 and that this METs level was consistent with an individual who had the cardiac functioning to perform the following types of activities: light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  The examiner indicated that this was the lowest level of activity in which the Veteran reported symptoms of dyspnea.  Based on these findings, the examiner provided diagnoses of hyperactive heart disease and hypertension.  The examiner indicated that both disorders were active and that the Veteran's usual occupation and daily activities were limited by stressful activities.   It was recommended that he seek follow-up treatment with his primary care physician because of his uncontrolled blood pressure.

Another cardiac evaluation was conducted in August 2014.  The Veteran reported that he was told that he had elevated blood pressure readings in 1984 while in the military.  He stated that no medication was prescribed at that time.  The Veteran reported that he was only formally diagnosed and treated for hypertension since 2007 and that he had been on continuous medication ever since.  He also reported having a history of chest pains and described his symptoms as episodes of shortness of breath with chest tightness.  He told the examiner that he was last evaluated in 2010, with an EKG and an echocardiogram that showed hypertensive changes, but required no treatment, as that he was on anti-hypertensive medications.  He reported no other cardiac complaints.  The VA examiner also found no history of surgical or non-surgical procedures for treatment of a heart condition and no history of hospitalizations for the treatment of heart disorders.  The examiner noted that the Veteran had a history of diastolic blood pressure elevation to predominately 100 or more.  Specifically, the examiner noted that the severity of the diastolic blood pressure elevation was 100 on May 28, 2014; 111 on June 9, 2014; 104 on June 23, 2014; and 122 on August 22, 2014.  The examiner also noted that current blood pressure readings were 190/122, 191/120, and 200/122.  Physical examination revealed a heart rate of 80 beats per minute and blood pressure at 200/122; regular rhythm and heart sounds; point of maximal impact at the fifth intercostal space; no jugular-venous distension; clear auscultation of the lungs; normal peripheral pulses; and no right or left lower extremity edema.  Other than those described above, the examiner found no other pertinent physical findings, complications, conditions, signs, or symptoms.  

After reviewing the claims file and examining the Veteran, the August 2014 VA examiner provided diagnoses of hypertension and hypertensive-related cardiac disease.  The examiner found no evidence of ischemic heart disease; myocardial infarction; congestive heart failure; arrhythmia; heart valve conditions; infectious heart disorders, including active valvular infection/rheumatic heart disease, endocarditis, pericarditis, or syphilitic heart disease; or pericardial adhesions.  The examiner noted that the Veteran's June 2010 echocardiogram showed evidence of cardiac hypertrophy and cardiac dilatation.  The examiner indicated that his August 2014 EKG and chest x-rays showed normal results.  The examiner indicated that the Veteran's August 2014 echocardiogram showed a normal LVEF between 60 to 65 percent, as well as normal wall motion and thickness.  An interview-based METs test was performed during which the Veteran only reported symptoms of fatigue.  The examiner indicated that the Veteran's METs level was greater than 7 but not greater that 10 was provided which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  The examiner indicated that the METs level limitation was due solely to the two heart conditions and that these conditions impacted his ability to work by imposing limitations while performing activities that require prolonged or frequent strenuous exertion.

A.  Hypertension

After reviewing all the evidence of record, the Board finds that the Veteran's service-connected hypertension is appropriately compensated by the previously assigned 10 percent evaluation prior to April 19, 2011.  Specifically, the evidence shows that prior to April 19, 2011, the Veteran's diastolic pressure was predominately 100 or more, and he required continuous medication for control of his service-connected hypertension.  Specifically, while there were blood pressure readings during this period that were lower than the threshold requirements for a 10 percent evaluation, the record contained at least 10 instances where the Veteran's diastolic blood pressure was 100 or more prior to April 19, 2011.  The Board finds it significant that a majority of the readings where his diastolic blood pressure was at or above 100 occurred while the Veteran was actively taking medication to combat this disability.  While this evidence supports the assigned 10 percent evaluation for the Veteran's hypertension, a higher evaluation is not warranted prior to April 19, 2011.  The record indicates that the Veteran did not have diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more, on any VA examination, VA or private treatment record, or his own lay statements.  Therefore, the criteria for a 20 percent evaluation are not met during this rating period.

Moreover, the Board finds that the Veteran's service-connected hypertension is appropriately compensated by the previously assigned 20 percent evaluation since April 19, 2011.  Specifically, the evidence shows that on April 19, 2011, the Veteran underwent a VA examination for chronic urethritis.  During that examination, the Veteran's blood pressure readings were 200/116, 200/112, and 202/112.  As a result of those readings, the RO increased the rating to 20 percent for the Veteran's service-connected hypertension, effective the date of that examination.  While there were blood pressure readings during this period that were lower than the threshold requirements for a 20 percent evaluation, the record contained at least nine instances where the Veteran's diastolic blood pressure was 110 or more since April 19, 2011.  While this evidence supports the assigned 20 percent evaluation for the Veteran's hypertension, a higher evaluation is not warranted since April 19, 2011.  Although blood pressure readings during this period were above 120, the evidence of record indicates that the Veteran's diastolic blood pressure was not predominately 120 or more during this period.  As such, the criteria for a 40 percent evaluation are not met during the rating period since April 19, 2011.

Accordingly, the Board finds that the Veteran's service-connected hypertension is appropriately compensated by the evaluations assigned both prior to and since April 19, 2011, and that evaluations in excess of those previously assigned are not warranted at any time during the appeal period.    

B.  Hypertensive Heart Disease

Based on a longitudinal review of the record, the Board finds that an initial evaluation in excess of 30 percent is not warranted for the Veteran's service-connected hypertensive heart disease prior to May 24, 2011.  As previously discussed,  an 30 percent evaluation is warranted when there is a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Given the May 2010 VA examiner's report of an estimated METs level of greater than 7 but not greater than 9 and echocardiogram findings of left ventricular hypertrophy, severe left atrial enlargement and mild mitral regurgitation, the Board finds that the previously assigned 30 percent evaluation appropriately compensates the Veteran's service-connected hypertensive heart disease prior to May 24, 2011.  Moreover, a higher evaluation of 60 percent is not warranted unless there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  The Board has considered the medical evidence of record but finds that the Veteran's symptomatology does not meet or approximate the criteria required for an increased 60 percent evaluation prior to May 24, 2011.

Likewise, the Board finds that an evaluation in excess of 60 percent is not warranted for the Veteran's service-connected hypertensive heart disease since May 24, 2011.  A 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Given the June 2011 VA examiner's report of a METs level greater than 3 but not greater than 5 resulting in fatigue, the Board finds that the previously assigned 60 percent evaluation appropriately compensates the Veteran's service-connected hypertensive heart disease since May 24, 2011.  Moreover, a higher evaluation of 100 percent is not warranted unless there is evidence of chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  The Board has considered the medical evidence of record but finds that the Veteran's symptomatology does not meet or approximate the criteria required for an initial maximum 100 percent evaluation since May 24, 2011.  In fact, the June 2011 VA examiner found mild left ventricular hypertrophy, severe left atrial enlargement,  and mild mitral regurgitation with an LVEF of 81 percent and a METs level was greater than 3 but not greater than 5.  Furthermore, the August 2014 VA examiner indicated that EKG and chest x-rays showed normal results, that an echocardiogram showed a normal LVEF between 60 to 65 percent, as well as normal wall motion and thickness, and that interview-based METs test revealed a METs level greater than 7 but not greater than 10.  That examiner also found no evidence of ischemic heart disease; myocardial infarction; congestive heart failure; arrhythmia; heart valve conditions; infectious heart conditions (including active valvular infection/rheumatic heart disease, endocarditis, pericarditis, or syphilitic heart disease); or pericardial adhesions.  Accordingly, a 60 percent evaluation, but no more, was an appropriate initial evaluation for the Veteran's hypertensive heart disease since May 24, 2011.

The Board has also considered whether other diagnostic codes regarding diseases of the heart are potentially applicable during either of the rating periods on appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as noted above, most of the diagnostic codes for diseases of the heart are rated identically to the one used to evaluate hypertensive heart disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7007, 7011, 7015-7016, 7020 (2014).  Likewise, there is no evidence of record indicating that the Veteran had hyperthyroid heart disease, supraventricular arrhythmias, coronary bypass surgery, or cardiac transplantation during the course of the appeal.  See 38 C.F.R. § 4.104, Diagnostic Codes 7008, 7010, 7017, 7019 (2014).  Accordingly, no other diagnostic codes are for application during the appeal period prior to or since May 24, 2011.

C.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (the "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected hypertension and hypertensive heart disease are evaluated as disease of the heart pursuant to 38 C.F.R. § 4.104, Diagnostic Codes 7007 and 7101, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  

Prior to April 19, 2011, the Veteran's service-connected hypertension was manifested by diastolic pressure that was predominately 100 or more and required continuous medication for control.  Since April 19, 2011, the Veteran's service-connected hypertension has been manifested by diastolic pressure that was predominately 110 or more.

Prior to May 24, 2011, the Veteran's service-connected hypertensive heart disease was manifested primarily by an estimated workload of 7 to 9 METs resulting in frequent dizziness; an LVEF of 81 percent; and mild left ventricular hypertrophy severe left atrial enlargement by volume measurement, and mild mitral regurgitation seen on the May 2010 echocardiogram.  Since May 24, 2011, the Veteran's service-connected hypertensive heart disease has been manifested primarily by an estimated workload of 3 to 5 METs resulting in constant shortness of breath, fatigue, chest pain, and dizziness; an estimated workload of 7 to 10 METs resulting in a history of chest pains and as episodes of shortness of breath with chest tightness; LVEF testing ranging from 60 to 80 percent; and evidence of cardiac hypertrophy and cardiac dilatation seen on the June 2011 echocardiogram.

When comparing the disability picture of both heart disorders with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability pictures represented by the previously assigned disability ratings.  Under the regulations, higher ratings are provided for certain manifestations of hypertension and hypertensive heart disease, but the medical evidence throughout the course of the appeal demonstrates that those manifestations are not present.  The criteria for the previously assigned ratings reasonably describe the Veteran's disability levels and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.104, Diagnostic Codes 7018-7015; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board finds that initial disability ratings in excess of those previously assigned are not warranted for the Veteran's service-connected hypertension and hypertensive heart disease during any portion of the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hypertension and hypertensive heart disease, the evidence shows no other distinct periods of time since service connection became effective during which the symptomatology of either heart disorder varied to such an extent that a rating greater or less than those previously assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2014) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as discussed above, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 10 percent for service-connected hypertension, prior to April 19, 2011, and in excess of 20 percent thereafter.  Likewise, the preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent for service-connected hypertensive heart disease, prior to May 24, 2011, and in excess of 60 percent thereafter.  Thus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

An initial evaluation in excess of 10 percent for service-connected hypertension, prior to April 19, 2011, is denied.

An evaluation in excess of 20 percent for service-connected hypertension, since April 19, 2011, is denied.

An initial evaluation in excess of 30 percent for service-connected hypertensive heart disease, prior to May 24, 2011, is denied.

An evaluation in excess of 60 percent for service-connected hypertensive heart disease, since May 24, 2011, is denied.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


